Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 2-22 have been examined in this application. This communication is the first action on the merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2021 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

This judicial exception is not integrated into a practical application. Claim 2 includes the additional limitations of a mobile device, and detecting a scannable object using a mobile device associated with a sending entity. The mobile device represents a generic computing element. Detecting a scannable object using a mobile device represents insignificant extra-solution activity. The additional 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the mobile device represents a generic computing element. It is recited at a high level of generality; generic computers performing generic functions, do not amount to significantly more than the abstract idea. Detecting a scannable object using a mobile device represents insignificant extra-solution activity; it represents a well-known and conventional means of accessing data via the scanning of a scannable object, as known to one of ordinary skill in the art at the effective filing date of the invention. Therefore, Claim 2 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claims 9, 16 are directed to a system and computer readable storage media, respectively, for performing the method of claim 2, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea of Claim 2. The claims perform the method of claim 2 using only generic components of a networked computer system. Therefore, claims 9, 16 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 2.
Dependent claims 3-8, 10-15, 17-22 further include the additional limitations of detecting a QR code using a mobile device, a gifting distribution system, scanning a scannable object using a mobile device to obtain/install an application. The gifting distribution system represents a generic computing element. Detecting a QR code using a mobile device represents insignificant extra-solution activity; detecting a QR code using a mobile device represents a well-known and conventional means of gathering data via the scanning of a QR code, as known to one of ordinary skill in the art at the effective 



 The prior art of record does not teach neither singly nor in combination the limitations of claims 2-22.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Plankey (10726451) teaches creating and managing a multimedia sales promotion; however, it fails to teach the combination of claimed elements present in the independent claims.
Kiciman (20100125490) teaches incorporating a coupon for a second user based at least in part on the connection between a first and the second user; however, it fails to teach the combination of claimed elements present in the independent claims.
Emerson (20090198592) teaches a SMS gifting system that operates with a recipient’s wireless device; however, it fails to teach the combination of claimed elements present in the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3681
3/15/2022